Case 2:17-cv-01297-MJP Document 323-1 Filed 11/07/18 Page 1 of 4




                    Exhibit A
     Karnoski v. Trump, No. 18-35347 (9th Cir.), Dkt. No. 124
       Case
        Case:
            2:17-cv-01297-MJP
               18-35347, 11/07/2018,
                                 Document
                                     ID: 11075237,
                                           323-1 Filed
                                                   DktEntry:
                                                       11/07/18
                                                             124, Page
                                                                  Page12of
                                                                         of34



                                               U.S. Department of Justice
                                               Civil Division
                                               950 Pennsylvania Ave. NW, Rm. 3138
                                               Washington, DC 20530

                                                                       Tel: 202-305-7920


VIA CM/ECF

                                               November 7, 2018

Ms. Molly C. Dwyer
Clerk, United States Court of Appeals for the Ninth Circuit
95 Seventh Street
San Francisco, CA 94103-1526

RE:   Karnoski v. Trump, No. 18-35347 (9th Cir.) (oral argument held October 10, 2018,
      before Judges Fisher, Clifton, Callahan)

Dear Ms. Dwyer:

       This is an appeal from the district court’s preliminary injunction against the
Department of Defense’s policy concerning military service by transgender individuals.
In July 2018, this Court denied the government’s motion for a stay pending appeal and
announced that it would hear argument in October 2018. Shortly thereafter, the
government filed a motion to expedite oral argument in order to allow the Court to
issue a decision as soon as possible, and no later than December 2018. As the
government explained, such expedition would preserve the opportunity for the
Supreme Court to decide these issues in the 2018 Term.

       On further consideration of the Supreme Court’s calendar, the Solicitor General
has determined that the government would need to seek the Supreme Court’s review in
this case by November 23 in order to preserve that Court’s ability to hear and decide
the case this Term. If this Court decides the case before that time and the government
does not prevail, the government will likely file a petition for a writ of certiorari to
review this Court’s judgment. If this Court has not yet decided the case by that time,
       Case
        Case:
            2:17-cv-01297-MJP
               18-35347, 11/07/2018,
                                 Document
                                     ID: 11075237,
                                           323-1 Filed
                                                   DktEntry:
                                                       11/07/18
                                                             124, Page
                                                                  Page23of
                                                                         of34



the government will file a petition for a writ of certiorari before judgment.* If this Court
were then to issue an adverse decision before the Supreme Court considered that
petition in January, the government would ask the Supreme Court to treat the petition
as one for a writ of certiorari seeking review of this Court’s decision.

        The government recognizes and appreciates the time and energy that this Court
has already invested in this case, including in the recent oral argument, and we would
not lightly seek certiorari before judgment in these circumstances. But it may be
necessary to do so here, in light of the importance of the issues at stake, to preserve the
Supreme Court’s ability to consider those issues this Term. The district court’s
preliminary injunction prevents the military from implementing a policy that, in its
professional judgment, is necessary to ensure readiness, good order and discipline,
steady leadership, unit cohesion, and effectiveness and lethality, among other interests.
See, e.g., ER195-204. It is critically important to the armed forces that the injunction
not remain in place any longer than is necessary. The government therefore respectfully
requests that this Court issue its decision this month, or in any event by early January,
so that the Supreme Court will have the benefit of this Court’s decision in considering
whether to grant review.

                                          Sincerely,


                                          s/Brinton Lucas
                                          Brinton Lucas
                                          Counsel to the Assistant Attorney General

cc:    all counsel (via CM/ECF)




       *
        The government will also seek certiorari before judgment in the related case of
Doe 2 v. Trump, 315 F. Supp. 3d 474 (D.D.C. 2018), appeal docketed, No. 18-5257 (D.C.
Cir. Aug. 29, 2018).
       Case
        Case:
            2:17-cv-01297-MJP
               18-35347, 11/07/2018,
                                 Document
                                     ID: 11075237,
                                           323-1 Filed
                                                   DktEntry:
                                                       11/07/18
                                                             124, Page
                                                                  Page34of
                                                                         of34



                          CERTIFICATE OF SERVICE

      I hereby certify that on November 7, 2018, I electronically filed the foregoing

with the Clerk of the Court for the United States Court of Appeals for the Ninth Circuit

by using the appellate CM/ECF system. Participants in the case are registered CM/ECF

users, and service will be accomplished by the appellate CM/ECF system.



                                                s/Brinton Lucas
                                               BRINTON LUCAS
